Citation Nr: 0410829	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-00 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Whether new and material evidence sufficient to reopen a claim 
of service connection for loss of vision in the left eye has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Army from May 
1958 to April 1961, and from May 1963 to May 1966.  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in 
part, denied the appellant's claims of entitlement to service 
connection for a skin disorder, a prostate disorder, chronic 
obstructive pulmonary disease (COPD) secondary to tobacco use, and 
loss of vision in the left eye.

The Board notes that the appellant's claim for service connection 
for a left eye disorder was originally denied in a February 1975 
rating decision.  The appellant was notified that same month and 
did not appeal.  The February 1975 rating decision, therefore, 
represents the last final action on the merits.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  This rating action also represents the last 
final decision on any basis as to the issue of service connection 
for a left eye disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In January 2001, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the claims 
file.

(Consideration of the issues of entitlement to service connection 
for a skin disorder, a prostate disorder, and COPD is deferred 
pending completion of the development delineated in the remand 
below.  The underlying issue of entitlement to service connection 
for a left eye disorder will also be addressed in the remand 
section that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for a left eye disorder by a 
rating action issued in February 1975; the appellant was notified 
of the denial that same month, but he did not appeal.  

2.  Additional evidence submitted subsequent to the February 1975 
rating decision was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1975 rating decision that denied the appellant's 
claim for service connection for a left eye disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2003).

2.  The evidence received subsequent to the February 1975 rating 
action is new and material, and serves to reopen the appellant's 
claim of entitlement to service connection for a left eye 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (1997); 38 C.F.R. § 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a left eye 
disorder.  After a review of the evidence of record, the Board 
finds that new and material evidence has been received to reopen 
this claim.  Therefore, that claim is reopened and the appellant 
is entitled to have that claim considered de novo.  

Decisions of the Board are final, as are unappealed rating actions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim 
there must be added to the record "new and material evidence."  38 
U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) has 
held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
February 1975 rating decision, the last time the left eye service 
connection claim was disallowed on any basis, is final and may not 
be reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  This is so because 
the veteran did not initiate an appeal within the time period 
allowed.  38 C.F.R. § 19.118 (1974).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has been 
secured or presented since the February 1975 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  (The 
Board notes that 38 C.F.R. § 3.156(a) has been amended, but that 
the amendment does not apply in this case, as it applies only to 
claims to reopen filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).  (The appellant's claim to reopen was filed in 
November 1997.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

The evidence considered by the RO in reaching its February 1975 
rating decision included the appellant's service medical records; 
the appellant's application, VA Form 21-526, dated in March 1968; 
the report of a VA medical examination conducted in April 1968; a 
VA Form 9 dated in March 1969; a VA hospital discharge summary 
from December 1967; and a VA Form 21-4138 submitted in January 
1975.  

The service medical records include the report from the separation 
examination conducted in May 1966; the examiner described the 
appellant's eyes, including his pupils and ocular motility, as 
normal.  The appellant's distant vision was 20/20 in each eye.  
The December 1967 VA hospital discharge summary noted a palpable 
deformity of the left infraorbital ridge and some flattening of 
the malar prominence on that side, as well as palpable wire 
sutures; radiographic examination revealed a slight depression of 
the lateral fragment of the zygoma.  The March 1968 VA Form 21-526 
did not contain any mention of a left eye disorder and the VA 
medical examination conducted in April 1968 did not result in any 
complaints of, or findings of, any left eye disorder.

The evidence added to the claims file after the February 1975 
rating decision denial includes the report of the June 1982 VA 
medical examination; the appellant's November 1997 VA Form 21-
4138; VA inpatient and outpatient medical records dated between 
1989 and 1998; the reports of private medical treatment dated in 
1994; the reports of VA medical examinations conducted in July 
1998, October 1998, and February 1999; the appellant's testimony 
at his January 2001 Travel Board hearing at the RO; and various 
written statements submitted by the appellant and his 
representative.

Review of the evidence added to the record since the February 1975 
rating decision reveals that the appellant has testified that he 
lost his sight in his left eye when an object hit his eye in a 
manner that would not have occurred if he had not previously 
suffered trauma to the left side of his face.  The private medical 
evidence of record indicates that the appellant had undergone 
surgery for a detached retina of the left eye in approximately 
1979, after an injury, and that he demonstrated glaucoma in the 
left eye secondary to trauma.  The report of the February 1999 VA 
medical examination indicated that the appellant's left orbital 
rim had been damaged in service and that the appellant complained 
of loss of sight in his left eye because his cheekbone did not 
protect his eye.

The specified basis for final disallowance of the appellant's 
claim for service connection for a left eye disorder was that the 
evidence failed to show that the existence of a left eye 
condition.  The Court has held that the term "disability" as used 
in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a), 
should refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The appellant contends that, 
as a result of his service-connected left facial disability, he 
suffered a left eye disorder.  There is no indication in the 
evidence of record of how much, if any, of the appellant's current 
left eye pathology is due to his left cheekbone disability as 
opposed to other non-service-connected medical problems.  
Consideration of the factors discussed in the Allen case is not 
reflected in the VA examinations or in the adjudication of the 
claim to this point.

Given the material added to the claims file that indicates that 
the appellant has now been diagnosed with a detached left retina, 
loss of vision in the left eye and left glaucoma secondary to 
trauma, the evidence added to the record subsequent to the 
February 1975 unappealed rating decision provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above are 
"new" because they are pertinent to the claim and were not 
previously of record.  Having decided that the newly presented 
evidence is "new," the Board also concludes that it is "material" 
in the sense of being relevant to and probative of the issue at 
hand in this case because it tends to show that the appellant has 
lost vision in the left eye and has glaucoma in the left eye due 
to trauma, which conditions have not been explained but might very 
well be accounted for by the effect of the left orbital rim 
traumatic defect.  The new evidence, when viewed in the context of 
the old evidence, is consequently so significant that it must be 
considered to fairly decide the underlying claim.  

The Board finds that the evidence submitted subsequent to the 
February 1975 rating decision provides relevant information as to 
the question of whether the appellant suffers from left eye 
pathology as a direct result of the in-service facial fracture or 
as secondary to his service-connected left cheek bone fracture 
disability; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to reopen 
the claim of service connection for a left eye disorder.


ORDER

The claim of service connection for a left eye disorder is 
reopened; to that extent, the appeal is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the RO 
for action as described below.

The United States Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board remanded the case, in May 2001, to the RO 
for compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), for the gathering of pertinent medical records, 
for the accomplishment of VA medical examinations by appropriate 
specialists and for the readjudication of the issues, along with 
the issuance of a Supplemental Statement of the Case (SSOC).

The May 2001 remand instructed the RO to have the appellant 
undergo specialist examinations in order to identify current skin, 
prostate and respiratory disorders and to determine whether any of 
these conditions were related to military service.  The Board's 
remand instructions stated that the examiner(s) should provide a 
specific diagnosis for all disease processes identified and an 
opinion as to the medical probability that any current skin or 
prostate disability was attributable to service.  The examiner(s) 
were supposed to state the medical probability that the appellant 
acquired an addiction to nicotine while in the military and the 
medical probability that the appellant's use of tobacco products 
while in the military caused or made worse any current respiratory 
disorder.  All opinions provided were to be reconciled with all 
other opinions of record.  However, the RO only afforded the 
appellant one examination and a hematology/oncology fellow 
conducted that January 2003 examination.  The requested opinion 
was not rendered as to the appellant's nicotine dependence in 
service and definitive diagnoses were not listed.  Given the 
guidance of the Court in Stegall, the case must be remanded in 
order to accomplish these directives.

The Board notes that, while the case was in appellate status, the 
Court clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found that 
the provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002), and any other 
applicable legal precedent.  In particular, the RO must notify the 
appellant of the information and evidence needed to substantiate 
his claims on appeal and of what part of such evidence the 
Secretary will attempt to obtain on his behalf and what part he 
should provide.  He should also be told to provide any evidence in 
his possession that is pertinent to any of his claims on appeal.  

2.  The RO should contact the appellant to determine the names, 
addresses, and dates of treatment by any physicians, hospitals or 
treatment centers (private or government) who provided him with 
relevant evaluation or treatment for any skin, left eye disorder, 
prostate disorder, or respiratory disorder.  After obtaining the 
appropriate signed authorization for release of information forms 
from the appellant, the RO should contact each physician, 
hospital, or treatment center specified by the appellant to obtain 
any and all medical or treatment records or reports relevant to 
the claims on appeal, including all VA treatment, to the extent 
not already on file.  All pieces of correspondence, as well as any 
medical or treatment records obtained, should be made a part of 
the claims file.  If private treatment is reported and those 
records are not obtained, the appellant and his representative 
should be provided with information concerning the negative 
results, and afforded an opportunity to obtain the records.

3.  After obtaining any additional evidence identified by the 
appellant, the appellant should be scheduled for a VA 
ophthalmologic examination specifically to ascertain the medical 
probability that any loss of vision in the left eye was the result 
of his having earlier sustained a fractured left cheekbone while 
in military service.  If it is determined that there is no 
relationship to already service-connected disability, the examiner 
should expressly say so and provide detailed reasons for said 
opinion.  All opinions provided must be reconciled with all other 
opinions of record.  The claims file and a copy of this remand 
must be made available to and reviewed by the examiner in 
conjunction with the examination.  

Based on a review of the claims file and the examination findings 
(or claims file review alone if the examination is not 
accomplished), the examiner should describe to what extent, if 
any, the appellant has a left eye condition, including a detached 
retina, glaucoma or decreased visual acuity, due to a service-
connected disability.  Specifically, the examining ophthalmologist 
should also render opinions, with degree of probability expressed, 
regarding:

	(a) whether the appellant's left eye pathology is causally or 
etiologically related to military service, pre-or post-service 
trauma, or some other cause or causes.  (It is not necessary that 
the exact causes--other than apparent relationship to the service-
connected left cheekbone fracture pathology--be delineated.)
	(b) whether, based on what is medically known about causes or 
possible causes of decreased vision or other eye pathology, it is 
at least as likely as not that any left eye disorder was caused by 
the appellant's fractured left cheekbone disability as opposed to 
some other factor or factors like age or post-service trauma that 
was unaffected by the fracture residuals. 
	(c) whether it is at least as likely as not that the 
appellant's fractured left cheekbone disability made worse, or 
contributed to, or otherwise accelerated any degenerative process 
in his left eye.  
	(d) if the appellant's fractured left cheekbone disability 
aggravated or contributed to or accelerated any degenerative 
process in his left eye or aggravated any other left eye disorder, 
to what extent, stated in terms of a percentage, did it so 
contribute as compared to the natural progress of the disease 
itself or as opposed to other possible contributing factors?

4.  After obtaining any additional evidence identified by the 
appellant, the RO should arrange to have him examined by 
appropriate specialist(s) to ascertain whether any claimed skin 
disability, prostate disability, or COPD is attributable to 
military service.  The examiner(s) should provide an opinion as to 
whether the appellant currently suffers from any skin disorder, 
prostate disorder, or COPD.  Next, the examiner(s) should provide 
a specific diagnosis for all disease processes identified and an 
opinion as to the medical probability that any current skin or 
prostate disorder is attributable to military service or events 
coincident thereto, such as exposure to herbicides.  

After taking a detailed history from the veteran, the examiner(s) 
should state the medical probability that the appellant acquired 
an addiction to nicotine while in the military.  Thereafter, the 
examiner(s) should state the medical probability that the 
appellant's use of tobacco products resulting from such dependence 
caused or made worse any current COPD.  If it is determined that 
there is no current disability, or no relationship to military 
service, the examiner(s) should expressly say so and provide 
detailed reasons for such opinions.  All opinions provided must be 
reconciled with all other opinions of record.

5.  Thereafter, the RO should readjudicate the claims.  The 
readjudication should reflect consideration of all the evidence of 
record and be accomplished with application of all appropriate 
legal theories, including direct service connection, presumptive 
service connection, secondary service connection and Allen v. 
Brown, 7 Vet. App. 439 (1995).

6.  If any benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
Supplemental Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



